UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, For the quarterly period ended September 28, 2012 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, For the transition period from to Commission file number 001-14677 EVANS & SUTHERLAND COMPUTER CORPORATION (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation or Organization) 87-0278175 (I.R.S. Employer Identification No.) 770 Komas Drive, Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(801) 588-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares of the registrant’s Common Stock (par value $0.20 per share) outstanding on October 31, 2012 was 11,089,199. 1 FORM 10-Q Evans & Sutherland Computer Corporation Quarter Ended September 28, 2012 Page No. PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 28, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations and ComprehensiveLoss for the Three and Nine Months EndedSeptember 28, 2012 and September 30, 2011 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 28, 2012 and September 30, 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 6. Exhibits 17 SIGNATURE 18 2 Table of Contents PART I – FINANCIAL INFORMATION CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Item 1. EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) September 28, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Marketable securities Accounts receivable, less allowances for doubtful receivables of $323 and $470, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventories, net Prepaid expenses and deposits Total current assets Property, plant and equipment, net Goodwill Definite-lived intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Customer deposits Current portion of retirement obligations Current portion of long-term debt Total current liabilities Pension and retirement obligations, net of current portion Long-term debt, net of current portion Deferred rent obligation Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, no par value: 10,000,000 shares authorized; no shares outstanding - - Common stock, $0.20 par value: 30,000,000 shares authorized; 11,441,666 shares issued Additional paid-in capital Common stock in treasury, at cost: 352,467 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended September 28, September 30, September 28, September 30, Sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative (excluding pension) Research and development Pension Total operating expenses Operating loss ) Other expense, net ) Loss on condemnation of property - ) - ) Loss before income tax provision ) Income tax provision ) Net loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted Comprehensive Loss Net loss $ ) $ ) $ ) $ ) Unrealized gain (loss) on marketable securities 90 ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 28, September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Loss on condemnation of property - Other Change in assets and liabilities: Decrease in restricted cash 50 Decrease in accounts receivable, net Increase in inventories ) ) Decrease (increase) in costs and estimated earnings in excess of billings on uncompleted contracts ) Decrease (increase) in prepaid expenses and deposits ) Decrease in accounts payable ) ) Decrease in accrued liabilities ) ) Increase (decrease) in pension and retirement obligations ) Increase in customer deposits Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from sale of marketable securities Net cash provided by investing activities Cash flows from financing activities: Net principal payments on line-of-credit agreement - ) Principal payments on long-term debt ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents as of beginning of the period Cash and cash equivalents as of end of the period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes 43 57 Non-cash investing and financing activities: Unrealized gain (loss) on marketable securities $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) All dollar amounts (except share and per share amounts) in thousands. 1. GENERAL Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Evans & Sutherland Computer Corporation and subsidiaries (collectively, the “Company” and “E&S”) have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and notes necessary for a complete presentation of financial position, results of operations, and cash flows, in conformity with U.S. generally accepted accounting principles (“US GAAP”).This report on Form 10-Q should be read in conjunction with the Company’s annual report on Form 10-K for the year ended December 31, 2011. The accompanying unaudited condensed consolidated balance sheets, statements of operations and comprehensive loss, and statements of cash flows reflect all normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows.The results of operations for the periods ended September 28, 2012 are not necessarily indicative of the results to be expected for the full year ending December 31, 2012.The Company operates on a calendar year-end with the first three fiscal quarters ending on the last Friday of the calendar quarter. Revenue Recognition Sales include revenues from system hardware that includes integrated software, database products and service contracts.The following methods are used to determine revenue recognition: Percentage-of-Completion. In arrangements that are longer in term and require significant production, modification or customization, revenue is recognized using the percentage-of-completion method.In applying this method,the Company utilizes cost-to-cost methodology whereby it estimates the percent complete by calculating the ratio of costs incurred (consisting of material, labor and subcontracting costs, as well as an allocation of indirect costs) to its estimate of total anticipated costs.This ratio is then utilized to determine the amount of gross profit earned based on the Company’s estimate of total gross profit at completion.The Company routinely reviews estimates related to percentage-of-completion contracts and adjusts for changes in the period the revisions are made.Billings on uncompleted percentage-of-completion contracts may be greater than or less than incurred costs and estimated earnings and are recorded as an asset or liability in the accompanying condensed consolidated balance sheets. In those arrangements where software is a significant component of the contract, the Company uses the percentage-of-completion method as described above. Completed Contract. Contract arrangements which typically require a relatively short period of time to complete the production, modification, and customization of products are accounted for using the completed contract method.Accordingly, revenue is recognized upon delivery of the completed product, provided persuasive evidence of an arrangement exists, title and risk of loss have transferred to the customer, the fee is fixed or determinable, and collection is reasonably assured. Multiple Element Arrangements.Some contracts include multiple elements.Significant deliverables in such arrangements commonly include various hardware components of the Company’s visual display systems, domes, show content and various service and maintenance elements.Revenue earned on elements such as products, services and maintenance contracts are allocated to each element based on the relative fair values of the elements.Relative fair values of elements are generally determined based on actual and estimated selling price.Delivery times of such contracts typically occur within three to six months. Other.Other revenue consists primarily of amounts earned under maintenance contracts that are generally sold as a single element.Revenue from product maintenance contracts, including separately priced extended warranty contracts, is deferred and recognized over the period of performance under the contract. 6 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Anticipated Losses.For contracts with anticipated losses at completion, a provision is recorded when the loss is probable.After an anticipated loss is recorded, subsequent revenues and costs of sales are recognized in equal, offsetting amounts as contract costs are incurred and do not generate further gross profits. Stock-Based Compensation Compensation cost for all stock-based awards is measured at fair value on the date of grant and is recognized over the service period for awards expected to vest.Determining the fair value of share-based awards at the grant date requires judgment, including estimating the value of share-based awards that are expected to be forfeited. Actual results and future estimates may differ from the Company’s current estimates. Net Loss Per Common Share Basic net loss per common share is computed based on the weighted-average number of common shares outstanding during the period.Diluted net loss per common share is computed based on the weighted-average number of common shares without consideration to common stock equivalents outstanding during the period as their effect would be anti-dilutive, thereby decreasing the net loss per common share.Stock options are considered to be common stock equivalents. When the Company incurs a loss, there are no dilutive common stock equivalents.Potentially dilutive securities from stock options are discussed in Note 3. Inventories, net Inventories consisted of the following: September 28, December 31, Raw materials $ $ Work-in-process Finished goods Reserve for obsolete inventory ) ) Inventories, net $ $ Liquidity Recurring losses have produced negative cash flows from operating activities which, along with recent increases in the Company’s net pension liability, have accumulated a total stockholders’ deficit of $23,841 as of September 28, 2012. This has negatively affected liquidity and capital resources. The pressure on near term liquidity and capital resources continues but has lessened since cost reductions that have improved the results of operations. The Company has little control over the primary factors affecting the net pension liability which include market interest rates, investment returns and actuarial estimates. The Company believes existing sources of liquidity and results of operations will adequately fund its obligations through 2012 and into 2013. This will continue to depend on a sufficient stream of new customer orders with adequate progress payments to produce cash from operating activities. For the longer term, in addition to results of operations, the factors affecting the net pension liability along with legislation which determines the timing of its payment will affect liquidity demands. There can be no assurance that the Company will be successful in its efforts to meet all of its obligations. The condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2. FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.To increase the comparability of fair value measures, the following hierarchy prioritizes the inputs according to valuation methodologies used to measure fair value: Level 1—Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2—Observable inputs other than Level 1 including quoted prices for similar assets or liabilities, quoted prices in less active markets, or other observable inputs that can be corroborated by observable market data. Level 3—Unobservable inputs which are supported by little or no market activity. 7 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) The Company’s marketable securities are classified within Level 1 because the underlying investments have readily available market prices.Marketable securities measured at fair value on a recurring basis are summarized below: September 28, 2012 Total Level 1 Level 2 Level 3 Mutual funds – equity securities $ $ $
